Citation Nr: 0703714	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to May 19, 2004, and a rating in excess of 20 
percent thereafter, for service-connected postoperative 
residuals of a right tibia fracture.





ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1997 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 2003 and December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In March 2003, the RO 
held that service connection was warranted for postoperative 
residuals of a right tibia fracture and assigned a 
noncompensable rating.  In December 2004, the RO held that a 
10 percent initial disability rating was warranted and as of 
May 19, 2004, a 20 percent disability rating was warranted.



FINDINGS OF FACT

1.  Prior to May 19, 2004, the veteran's right tibia 
disability was productive of a slight ankle disability 
characterized by some difficulty with heel-toe walking and 
ankle pain.  The veteran, however, exhibited better than 
normal range of motion.

2.  As of May 19, 2004, the veteran's right tibia disability 
is productive of a moderate ankle disability characterized by 
limitation of motion and pain, particularly at the end of a 
work day.



CONCLUSIONS OF LAW

1.  Prior to May 19, 2004, the criteria for an initial 
disability rating in excess of 10 percent for the veteran's 
right tibia disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic 
Code 5262 (2006).

2.  As of May 19, 2004, the criteria for a disability rating 
in excess of 20 percent for the veteran's right tibia 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 
5262 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2002, October 2004, and July 2006 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2002, October 2004, and July 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2002, prior to 
the adjudication of the claim in March 2003.  Additionally, 
the record contains August 2005 and October 2006 supplemental 
statements of the case following the October 2004 and July 
2006 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2002, October 2004, and July 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Community 
Medical Centers, and VA examination reports dated in December 
2002 and November 2004, and a June 2005 addendum.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to July 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's disability has been described for rating 
purposes by the RO as postoperative residuals of a right 
tibia fracture.  The RO has assigned an initial disability 
rating of 10 percent and a rating of 20 percent as of May 19, 
2004, pursuant to the provisions of Diagnostic Code 5262.  

Diagnostic Code 5262 allows for assignment of a 40 percent 
rating upon a showing of nonunion of the tibia or fibula with 
loose motion and the required use of a brace.  A 30 percent 
rating is assigned when there is evidence of malunion with 
marked knee or ankle disability; a 20 percent rating is 
assigned when there is malunion with moderate knee or ankle 
disability; and, a 10 percent rating is assigned when there 
is evidence of malunion with only slight disability of the 
knee or ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2006).

The Board will initially address whether the veteran is 
entitled to a disability rating in excess of 10 percent, 
prior to May 19, 2004.  With respect to Diagnostic Code 5262, 
the Board notes that to warrant a rating in excess of 10 
percent, prior to May 19, 2004, the evidence must show that 
the veteran's disability was productive of moderate 
impairment of the knee or ankle.  In that regard, the Board 
notes that upon VA examination in December 2002, the veteran 
exhibited better than normal range of motion of the right 
ankle; dorsiflexion was accomplished to 50 degrees and volar 
flexion was accomplished to 25 degrees.  Additionally, he had 
good strength and speed of motion,  and good coordination and 
endurance.  The veteran walked with a fairly normal gait; 
however, there was some difficulty with heel-toe walking due 
to right ankle pain.  The examiner did not note any 
impairment of the knee.  These findings clearly do not 
represent moderate impairment of the ankle, nor were they 
described by the examiner as such.  Thus, the Board finds 
that the criteria for an initial rating in excess of 10 
percent under Diagnostic Code 5262, prior to May 19, 2004, 
for the veteran's service-connected right tibia disability 
have not been met.

The Board has also considered if there are any other 
potentially applicable Diagnostic Code would warrant an 
initial disability rating in excess of 10 percent, prior to 
May 19, 2004.  Diagnostic Code 5260 warrants a 20 percent 
disability when leg flexion is limited to 30 degrees.  
Diagnostic Code 5261 warrants a 20 percent disability rating 
when leg extension is limited to 15 degrees.  Under 
Diagnostic Code 5271, a 20 percent disability rating is 
warranted for marked limited motion of the ankle.  An initial 
disability rating in excess of 10 percent is not warranted 
under any of the aforementioned Diagnostic Codes, prior to 
May 19, 2004, because the veteran had not demonstrated any 
limitation of motion of the right knee or ankle.  

As of May 19, 2004, the RO held that a 20 percent disability 
evaluation was warranted for the veteran's service-connected 
right tibia disability due to private treatment reports of 
limitation of motion and pain in the right ankle.  Private 
treatment records from Community Medical Centers demonstrate 
that on May 19, 2004, the veteran presented with complaints 
of a sore and swollen ankle.  A 12-hour workday resulted in 
significant limitation of motion and pain secondary to his 
fracture; he was unable to do any activities afterwards.  
Examination revealed full range of motion of the knee with 
slight limitation of motion of the ankle.  There was also 
mild to moderate swelling about the distal tibia and ankle.  
It is noted that prior to May 19, 2004, there is no medical 
evidence of record of limitation of motion of the right 
ankle.

In light of the aforementioned evidence of worsening of the 
veteran's service-connected right tibia disability the 
veteran was afforded an additional VA examination in November 
2004.  Upon examination the veteran had no complaints 
involving his right knee and physical examination 
demonstrated full range of motion of the right knee without 
pain or problem.  As to his right ankle, physical examination 
revealed limitation of motion of the right ankle; 
dorsiflexion was to 10 degrees and plantar flexion was to 40 
degrees.  Range of motion testing was accomplished without 
pain.  The veteran's right leg was half an inch shorter than 
his left and he ambulated with a slight limp on the right.  
There was no obvious swelling involving the ankle or the 
knee.  After a workday he did experience pain and limitation 
of motion due to pain.  In a June 2005 addendum, the examiner 
clarified that at the end of a work day, dorsiflexion would 
be reduced to 5 degrees and plantar flexion to 35 degrees.  

With respect to Diagnostic Code 5262, the Board notes that to 
warrant a rating in excess of 20 percent, as of May 19, 2004, 
the evidence must show that the veteran's disability is 
productive of marked knee or ankle disability.  The 
aforementioned private treatment report and examination 
findings from November 2004 and June 2005 do not represent 
marked knee or ankle disability, nor were they described by 
the examiners as such.  As noted, the veteran's physical 
examination has not demonstrated nor has the veteran 
complained of any impairment of his right knee. As to right 
ankle, his right tibia disability is productive of a marked 
disability. Specifically, the veteran maintains full movement 
in his knee, and at its worst, after a 12-hour work day, 
plantar flexion is held to be limited to 35 degrees and 
dorsiflexion to 5 degrees.  The veteran's right tibia 
disability warrants a 20 percent disability rating but no 
higher based upon DeLuca factors that after a 12-hour work 
day his right tibia disability results in pain and additional 
limitation of motion.  Thus, the Board finds that the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5262, as of May 19, 2004, have not been met.

The Board has also considered whether the veteran would be 
entitled to a disability rating in excess of 20 percent, as 
of May 19, 2004, under any other applicable Diagnostic Code.  
With regard to the right knee, however, there is no evidence 
of ankylosis in a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (30 percent under 
Diagnostic Code 5256); severe recurrent subluxation or 
lateral instability (30 percent under Diagnostic Code 5257); 
flexion limited to 15 degrees (30 percent under Diagnostic 
Code 5260); or extension limited to 20 degrees (30 percent 
under Diagnostic Code 5261).  With regard to the right ankle, 
there is also no evidence of ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero 
and 10 degrees (30 percent under Diagnostic Code 5270).

In conclusion, an initial disability rating in excess of 10 
percent, prior to May 19, 2004, and a rating in excess of 20 
percent thereafter, for service-connected right tibia 
disability is denied.







ORDER

An initial disability rating in excess of 10 percent, prior 
to May 19, 2004, and a rating in excess of 20 percent 
thereafter, for service-connected postoperative residuals of 
a right tibia fracture, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


